Citation Nr: 0907002	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 19, 
2003, for the grant of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

By a rating decision in October 2006, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
effective date of August 19, 2003, the date of receipt of the 
application to reopen the claim of service connection, and 
there was no pending claim or informal claim of service 
connection for the post- traumatic stress disorder prior to 
August 19, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 
2003, for the grant of service connection for post-traumatic 
stress disorder have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C. F. R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.



Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

On the initial claim for an earlier effective date, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
September 2003, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the effective date assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, assigning the 
effective date, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records, and afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background

By a rating decision in February 1998, the RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD) because there was no evidence of a 
current diagnosis of PTSD and the veteran did not respond to 
VA requests to identify his in-service stressors.

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. 
§ 7105; 
38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in February 1998 is 
summarized as follows:



The veteran filed his original claim in February 1997 for 
PTSD secondary to a personal assault.  A letter from VA to 
the veteran, dated in November 1997, requested more 
information from the veteran and a request to complete and 
return to VA a questionnaire concerning the assault or other 
stressors the veteran may have suffered in service.

VA obtained the veteran's service treatment and personnel 
records.  A stamp on the outside of the service file 
indicates it was received at the VA in February 1998.  

The VA also obtained records from medical caregivers who 
treated the veteran mostly for allergies, sinusitis, and 
residuals from exposure to chemicals from his civilian job.  
These records cover the period June 1993 through July 1997.  
A careful review of these records does not reveal any 
diagnosis or treatment for PTSD.

The RO sent a letter to the veteran in March 1998 enclosing a 
questionnaire regarding PTSD secondary to a personal assault 
and a request that the veteran provide VA more information 
regarding the assault.  The RO sent another letter in August 
1998, reminding him of the March 1998 letter and the 
questionnaire and again requested he send the information to 
VA.  In the letter, the veteran was told that because he had 
not sent the information, the RO had to deny the claim.

After the RO denied the claim in the rating decision of 
February 1998, the veteran filed an application to reopen the 
claim of service connection for PTSD, which was received at 
the RO on August 19, 2003.

VA records starting in February 2001 document a diagnosis of 
PTSD.  In September 2004, the veteran submitted a stressor 
statement, which included a physical assault during basic 
training and mortar and rocket attacks in Vietnam. 

There was also information of the veteran's units as well as 
records of unit histories and other records detailing combat 
action involving the veteran's units or the bases where he 
was stationed.  

Effective Date 

General Principles

The effective date of an award of a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  The effective date for an award of benefits based 
upon new and material evidence is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 9138 C.F.R. § 3.400(q)(2). 

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C. § 5104.

Under 38 U.S.C.A. §§ 5108, 7105(c), a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.

Analysis

The rating decision in February 1998 by the RO that denied 
service connection for PTSD was a finally adjudicated claim, 
that is, a claim that became final by the expiration of one 
year after the date of the notice of the decision and of the 
right to appeal. 38 C.F.R. § 3.160(d).

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error. 
38 C.F.R. §§ 3.104(a), 3.105(a).  As the veteran has not 
raised clear and unmistakable error in the rating decision 
in, the prior rating decision by the RO became final.

The next relevant communication from the veteran was the 
current application for service connection, which was 
received at the RO on August 19, 2003.  In between the 
February 1998 ratings decision and the August 2003 claim, 
there is no evidence of an informal claim, that is, a 
communication or action from the veteran indicating intent to 
apply for service connection for PTSD.  

In other words, due to finality, 38 C.F.R. § 3.160, there is 
no pending claim or unadjudicated claim, 38 C.F.R. § 
3.160(c), or informal claim, 38 C.F.R. § 3.155, for service 
connection for PTSD prior to August 19, 2003, and there is no 
factual or legal basis to assign an effective date before 
August 19, 2003, based on an unadjudicated pending claim. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran, however, has argued that he is entitled to an 
earlier effective date by operation of 38 C.F.R. § 3.156(c) 
(2006).  Pursuant to § 3.156(c), a final decision will be 
reconsidered when new and material evidence, in the form of 
service records, results in the reopening of a claim and a 
retroactive evaluation may be assigned.  

Where an initial claim is denied due to the lack of evidence 
of an in-service injury, but is later granted based all or in 
part on subsequently acquired service records establishing 
the in-service injury and a nexus between the in-service 
injury and the current disability, the claimant is entitled 
to a retroactive evaluation of the disability to assess the 
proper effective date, which would be the date of the 
original claim or the date entitlement otherwise arose, 
whichever is later. 38 C.F.R. § 3.156(c) (2008); Vigil v. 
West, 22 Vet. App. 63, 66-67 (2008).  In this sense, the 
original claim is not just re-opened, it is reconsidered and 
serves as the date of the claim and the earliest date for 
which benefits may be granted. 



The exception contained in § 3.156(c) does not include 
records that VA could not have obtained when it first decided 
the claim because the records did not exist when VA decided 
the claim, or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source. 38 C.F.R. § 3.156(c)(2).  

In this case, the RO requested the veteran identify the 
stressors that led to his PTSD and provide details so the RO 
could obtain further records to confirm the stressor. The RO 
had sent a letter requesting the information in November 1997 
and even took the extra steps of sending two post-decision 
requests for the information in March and in August 1998.  
The veteran, however, never provided sufficient information 
regarding his inservice stressors until after he filed his 
renewed claim with the September 2004 letter.  The additional 
records that the veteran relies upon were the result of the 
veteran finally providing sufficient information and the 
38 C.F.R. § 3.156(c)(2) does not apply.  Vigil v. West, 22 
Vet. App. 63 (2008).

The veteran argues that 38 C.F.R. § 3.156(c)(2) was adopted 
as a regulation effective October 6, 2005, after the veteran 
filed his current claim in August 2003.  The veteran asserts 
that the prior version of 38 C.F.R. § 3.156 did not contain 
the language of § 3.156(c)(2) and absent the language, the 
prior version of § 3.156(c) allows a veteran to receive the 
effective date of the earlier claim even when the veteran 
failed to provide information to VA to identify relevant 
governmental or service records that later constituted new 
and material evidence. 

The veteran bases his argument on the long standing ruling 
that where a statute or regulation changes during the 
appellate process, the version most favorable to the veteran 
will apply.  Johnson v.Principi, 15 Vet. App. 252, 252 
(1971); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).



The Board disagrees with the veteran's argument.  First, the 
veteran has not cited, and the Board has not found any case 
that adopts the veteran's interpretation of the prior version 
of § 3.156(c), that is, the effective date relates back to 
the original claim when the veteran failed to provide 
sufficient information for the VA to identify the proper 
service records necessary to corroborate the Veteran's in-
service stressors.  Second, adopting this interpretation 
would put the old version of § 3.156 at odds with 38 C.F.R. 
§ 3.159 and 38 U.S.C.A. § 5107(a) which states a claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA.  

On the other hand, interpreting the old version of § 3.156 in 
the same manner as the current version provides an 
interpretation consistent with the statutory and regulatory 
scheme and in particular § 3.159 and 38 U.S.C.A. § 5.107(a).   
Each part or section of a statute should be construed in 
connection with every other part or section to produce a 
harmonious whole.  Sutherland on Statutory Construction 
§ 46:05 (6th ed. 2000), cited in Jarrell v. Nicholson 326, 
330 (2006).

Interpreting the old version of § 3.156 the same as the 
current version is also consistent with the Secretary's 
intent.  The Board notes that in proposing the changes that 
resulted in the current version, the Secretary simply wanted 
to end confusion and clarify the rule, not make a substantive 
change. 70 Fed. Reg. 35388.  

The Secretary noted reconsideration based upon service 
department records would not be available in cases where the 
claimant did not provide information that would have enabled 
VA or another federal agency to identify and search for 
relevant records.  70 Fed. Reg. 35389.  "This limitation 
would allow VA to reconsider decisions and retroactively 
evaluate disability in a fair manner, on the basis that a 
claimant should not be harmed by an administrative deficiency 
of the government, but limited by the extent to which the 
claimant has cooperated with VA's efforts to obtain these 
records."  



For these reasons, the Board rejects the argument that absent 
the limiting language, the prior version of § 3.156(c) allows 
a veteran to receive the effective date of the earlier claim 
even when the veteran failed to provide information to VA to 
identify relevant governmental or service records that later 
constituted new and material evidence. 

For the above reasons, the preponderance of the evidence is 
against the claim for an effective date earlier than August 
19, 2003, for the grant of service connection for PTSD, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than August 19, 2003, for the grant 
of service connection for post-traumatic stress disorder is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


